Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 01/16/2019 based on 62/793,271 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the pair of shoe inserts, each with a first end attached to the main body, and a second end to selectively insert into one of a pair of shoes, the shoe inserts each sized and shaped to compress upon insertion in claim 13

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification fails to provide any description of the insert being a first end attached to the main body and expand within the shoes.  The specification mention portion 546 as forming an insert.  However, 546 are sectional view of the bag body.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   It is unclear what comprises the shoe inserts in claim 13.  The specification fails to provide any description of the insert being a first end attached to the main body and expand 

Note the applied reference:
Aercase (https://www.kickstarter.com/projects/evoandco/the-freshest-shoebag-aercase-anti-odor-anti-bacter)
On sale date: September 27, 2016, via PRWEB, via IDS.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Aercase.  The Aearcase comprise the same case being claimed in this instant application and was on sale with the date at least 09/27/2016.


    PNG
    media_image1.png
    884
    517
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    448
    410
    media_image2.png
    Greyscale



Claims 1-5, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami (20180229914) in view of Gordon (20080235985) and further in view of Lloyd (20130318922), and further in view of Sahwbel (7621430).    Bahrami teaches a container with an exterior layer of 220,  and one or more odor-absorbing panels 300 attached to an interior of the main body (note the teachings of 300 can be placed inside a mesh pocket either inside the outer bag or on the outside of the inner bag, infra), the odor- absorbing panels including at least one layer of each of an activated carbon and a biocidal mesh (note the teaching that the mesh pocket can be infused with an antimicrobial agents)
[0042] This first container 215 is preferably made of highly breathable  polyester mesh (FIG. 3B). 
…
As an extra precaution to keep the sack odor free, both the strong polyester mesh and the thick polyester mesh are infused with antimicrobial agents to prevent the growth of odor causing bacterial, mold and mildew.  Lastly, the mesh is chosen to protect the items inside and outside the sack 200 from puncturing the activated carbon 
	
Bahrami meets all claimed limitations except for a) the activated carbon being a cloth, b) the biocidal being a metal plated nylon knit mesh, and c) the outer layer made from low-permeability fabric. 
Regarding the activated carbon being a cloth, Sahwbel teaches that it is known in the art to provide activated carbon being a cloth:

Preferably, the activated carbon impregnated sheet material is activated carbon filter cloth. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide the activated carbon impregnated sheet material is activated carbon filter cloth to provide the alternative filtering material.
 Regarding the mesh being metal plated nylon knit mesh.  Lloydd teaches that it is known in the art to provide metal plated nylon knit mesh

[0015] Receptacle 110 may be at least partially made of a mesh fabric made of polyester, nylon, cotton, or other suitable fabric.
…
The mesh fabric may be treated with an antimicrobial agent capable of inhibiting the growth of and/or kill microorganisms.  The antimicrobial agent may include silver or any other suitable antimicrobial agent.  The silver may be in the form of silver nanoparticles bound in a zeolite, calcium carbonate, ceramic, or other suitable matrix, applied to the mesh fabric.  The mesh fabric may have inherent antimicrobial properties. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide mesh being metal plated nylon knit mesh to provide an alternative material for holding the odor filter.

Regarding claims 2 and 17, it would have been obvious to one of ordinary skill in the art to provide the low- permeability fabric is made of a ripstop nylon and the high-permeability fabric is made of spandex to provide the desired material for both the exterior and the inside liner.
Regarding claim 8, note that “elastic” is relative and the material in the Bahrami would have some elastic properties.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Bahrami rejection, as set forth supra, and further in view Zack et al. (8387783).  Bahrami combination meets all claimed limitations except for the mesh window.  Zack teaches that it is known in the art to provide a mesh window to enable to see the contents.  it would have been obvious to one of ordinary skill in the art to provide the mesh windows on both the inner and outer layers to enable one to see the inside contents.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Bahrami rejection, as set forth supra, and further in view Dias (20120128271).  Bahrami combination meets all claimed limitations except for the divider.  Dias teaches that it is known in the art to provide a divider at 22, fig. 14.  It would have been obvious to one of ordinary skill in the art to provide a divider to enable one to separate the contents.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Bahrami rejection, as set forth supra, and further in view Wiegele et al. (20200121025).  In the alternative,  It would have been obvious to one of ordinary skill in the art to provide infused scent on a activated carbon cloth to provide the desired smell.  
[0035] While many powdered fragrances are suitable for use as the powdered  fragrance 210, preferably a corn starch matrix with a fragrance dissolved  therein is highly preferred.  In various embodiments, the first fabric layer  202 and the second fabric layer 206 are constructed out of polyester and the  first adhesive 212 and the second adhesive 214 are Decker Product #421, sold by  Decker Tape Products, Inc.  in Fairfield, N.J.  Other embodiments exist where  various no-residue adhesives are used.  Water-based adhesives are not suitable  for use in accordance with the present disclosure.  Further embodiments exist  where the odor-absorbing carbon layer is an activated carbon cloth created from  a phenolic resin-based substance.  (with emphasis)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Bahrami rejection, as set forth supra, and further in view Arajakis (9554601), and further in view of Matlhako (20050028909).  Bahrami teaches closures of zipper and a handle.  Bahrami meets all claimed limitations except for the zipper being magnetic and handle being the pair of handle.    Arajakis teaches that it is known in the art to provide magnetic zipper as equivalent:
Examples of  different types of zippers that may be employed for waist opening closer 42  include, but are not limited to, coil zippers, invisible zippers, reverse coil  zippers, metallic zippers, plastic molded zippers, open-ended zippers, closed  ended zippers and magnetic zippers.  (with emphasis)

Matlhako teaches that it is known in the art to provide a bag with pair of handle including one shown in fig. 2B. 
It would have been obvious to one of ordinary skill in the art to provide magnetic zipper to provide an alternative zipper, and it would have been obvious to one of ordinary skill in the art to provide a pair of handle to provide an alternative means for handling the container.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Bahrami rejection, as set forth supra, and further in view of Drake (9399834).  Bahrami meets all claimed limitations except for an internal pocket formed from a layer of the high-permeability fabric.  Drake teaches that it is known in the art to provide an internal pocket formed from a layer of the high-permeability fabric.  it would have been obvious to one of ordinary skill in the art to provide an internal pocket formed from a layer of the high-permeability fabric to store additional contents.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bahrami rejection, as set forth supra, and further in view of SmellRid, as submitted as NPL, dated 01/16/2020.  Smellrid teaches that it is known in the art to provide shoe odor pouch with attachments fasteners (the grommet holes).  It would have been obvious to one of ordinary skill in the art to provide the shoe odor pouch of SmellRid to provide additional protection against odor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733